United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
John E. Goodwin, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1001
Issued: November 17, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 15, 2011 appellant filed a timely appeal from the February 17, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) reducing his compensation
based on a wage-earning capacity determination. Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to reduce appellant’s compensation
effective February 12, 2011 based on its determination that the position of customer service
representative represented his wage-earning capacity.

1

20 C.F.R. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on December 17, 2001 appellant, then a 36-year-old welder,
sustained a right shoulder sprain and impingement syndrome of the right shoulder after slipping
on a pressure hull inside a submarine at work. Appellant received OWCP compensation for
periods of disability.2
On January 3, 2002 appellant was treated by Dr. Mark Sugimoto, an attending Boardcertified family practitioner, who diagnosed right shoulder impingement, rotator cuff tendinitis
and subacromial bursitis. He was released to light-duty work.
In a February 25, 2002 report, Dr. Michael McManus, an attending Board-certified
occupational medicine physician, provided a diagnosis of a right shoulder strain and probable
rotator cuff tendinitis. On June 20, 2002 Dr. Robert W. Leyen, an attending Board-certified
orthopedic surgeon, performed right shoulder surgery, including a Neer acromioplasty with
excision of the distal clavicle, for a diagnosed condition of acromioclavicular joint arthritis
impingement syndrome. On January 22, 2004 Dr. Neil Roberts, an attending Board-certified
orthopedic surgeon, performed arthroscopy, debridement and mini open rotator cuff tear surgery
on appellant’s right shoulder. The surgical procedures were authorized by OWCP.
In an August 2, 2005 report, Dr. Patrick N. Bays, a Board-certified orthopedic surgeon
who served as an OWCP referral physician, opined that the conditions of right shoulder
impingement syndrome/strain, post status right shoulder open decompression with partial
claviculectomy status and post right shoulder arthroscopic decompression surgery were all
causally related to the December 17, 2001 employment injury. He found that appellant was not
totally disabled due to the accepted conditions.
In a March 11, 2008 report, Dr. Joan Sullivan, a Board-certified orthopedic surgeon who
served as an OWCP referral physician, stated that appellant suffered from bilateral shoulder
injuries as a result of his April 28, 1999 and December 17, 2001 work injuries. In a March 11,
2008 Form OWCP-5c, she advised that appellant could work eight hours per day but restricted
him from reaching for more than two hours per day, reaching above the shoulders for more than
one hour and pushing, pulling or lifting more than 25 pounds for more than four hours.
Dr. Sullivan stated that these restrictions were permanent. After reviewing the report of a
physical capacity evaluation conducted on March 12 and 13, 2008 by a physical therapist, she
submitted an April 14, 2008 report in which she indicated that her March 11, 2008 work
restrictions form would remain unchanged.
On June 18, 2008 appellant was referred for vocational rehabilitation services. In
September 2008 a vocational rehabilitation counselor determined that, based upon his
experience, education, medical restrictions and a labor market survey, appellant was employable
as a customer service representative or user support analyst. Labor market surveys showed that
these positions were reasonably available in appellant’s commuting area. The position of
customer service representative involved talking with customers by telephone or in person and
2

OWCP previously accepted that on April 28, 1999 appellant sustained a left shoulder impingement syndrome
and aggravation of left shoulder post-traumatic arthritis.

2

receiving orders for installation, turn-on, discontinuance, or change in service. The position was
considered sedentary in nature but the physical requirements of the position included
occasionally reaching, with the term occasionally defined as 1/3 of an 8-hour workday. The
physical duties also required occasional lifting of up to 20 pounds and frequent lifting of up to 10
pounds.
OWCP provided Dr. Sullivan with descriptions of the positions of customer service
representative and user support analyst. In an October 14, 2008 report, Dr. Sullivan stated that a
physical therapist’s recommendation that appellant only reach for two hours per day was in
accordance with her March 11, 2008 work restrictions. She stated:
“In talking about reaching, though, I was referring more to him reaching to do
activities that called for above-shoulder level work, either directly in front of him,
behind him, or out to the side. Reaching directly in front of him, below shoulderlevel work, should not be a cause of difficulty for him. The job description for a
customer service representative, as well as user support analyst, are both positions
for which I think he can accomplish the tasks and demands of the job and he is
able to physically perform those duties as were outlined in the job description.”
In a November 12, 2008 report, Dr. Roberts stated that he had a chance to review job
descriptions for the positions of customer service representative and user support analyst and
noted, “I do believe he could do these jobs, even involving the reaching.”
As part of his rehabilitation program, appellant took a course at Olympic College in order
to improve his computer skills. The primary goal was to have him work as a user support
analyst, with a secondary goal to have him work as a customer service representative.
Appellant’s counselor indicated that appellant put forth good effort but was struggling with his
coursework. Appellant eventually completed a less difficult computer training course at a
technical institute in mid 2010. However, he was not successful in finding an appropriate job
and his vocational rehabilitation file was closed in September 2010. Another labor market
survey was performed in September 2010 which confirmed that the position of customer service
representative was still available in appellant’s commuting area at an entry pay level of $425.03
per week. The physical requirements of the position remained the same. Appellant’s counselor
provided an opinion that appellant was vocationally able to work as a customer service
representative.
In a November 30, 2010 letter, OWCP advised appellant that it proposed to reduce his
compensation effective based on its determination that the position of customer service
representative represented his wage-earning capacity. It provided appellant 30 days to submit
evidence or argument challenging the proposed action.
Appellant submitted an October 21, 2010 report in which Dr. McManus stated that
physical examination of his right shoulder revealed a tender anterior humeral head about the
greater tuberosity and palpable crepitance with range of motion testing. Strength testing with
abduction, forward flexion and external rotation showed 4/5 strength. Dr. McManus diagnosed
right shoulder strain with impingement syndrome status post open acromioplasty and resection of
distal clavicle with subsequent arthroscopic procedure for rotator cuff tear. He indicated that

3

appellant had permanent work restrictions per Dr. Sullivan and stated, “This provider agrees with
Dr. Sullivan’s work restrictions and permanent work restrictions rewritten at this time.” On
October 21, 2010 Dr. McManus completed a Form OWCP-5c in the same manner Dr. Sullivan
did on March 11, 2008 thereby indicating that appellant could work eight hours per day with
restrictions from reaching more than two hours per day, reaching above the shoulders for more
than one hour or pushing, pulling or lifting more than 25 pounds for more than four hours.
In a February 17, 2011 decision, OWCP reduced appellant’s compensation effective
February 12, 2011 based on its determination that the position of customer service representative
represented his wage-earning capacity.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.3 Its burden of
proof includes the necessity of furnishing rationalized medical opinion evidence based on a
proper factual and medical background.4
Under section 8115(a) of FECA, wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent his wage-earning
capacity. If the actual earnings do not fairly and reasonably represent wage-earning capacity, or
if the employee has no actual earnings, his wage-earning capacity is determined with due regard
to the nature of his injury, his degree of physical impairment, his usual employment, his age, his
qualifications for other employment, the availability of suitable employment and other factors
and circumstances which may affect his wage-earning capacity in his disabled condition.5
Wage-earning capacity is a measure of the employee’s ability to earn wages in the open labor
market under normal employment conditions.6 The job selected for determining wage-earning
capacity must be a job reasonably available in the general labor market in the commuting area in
which the employee lives.7 The fact that an employee has been unsuccessful in obtaining work
in the selected position does not establish that the work is not reasonably available in his
commuting area.8
In determining wage-earning capacity based on a constructed position, consideration is
given to the residuals of the employment injury and the effects of conditions which preexisted

3

Bettye F. Wade, 37 ECAB 556, 565 (1986); Ella M. Gardner, 36 ECAB 238, 241 (1984).

4

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

5

See Pope D. Cox, 39 ECAB 143, 148 (1988); 5 U.S.C. § 8115(a).

6

Albert L. Poe, 37 ECAB 684, 690 (1986); David Smith, 34 ECAB 409, 411 (1982).

7

Id. The commuting area is to be determined by the employee’s ability to get to and from the work site. See
Glen L. Sinclair, 36 ECAB 664, 669 (1985).
8

See Leo A. Chartier, 32 ECAB 652, 657 (1981).

4

the employment injury.9 In determining wage-earning capacity based on a constructed position,
consideration is not given to conditions which arise subsequent to the employment injury.10
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized
by OWCP or to an OWCP wage-earning capacity specialist for selection of a position, listed in
the Department of Labor, Dictionary of Occupational Titles or otherwise available in the open
labor market, that fits that employee’s capabilities with regard to his physical limitations,
education, age and prior experience. Once this selection is made, a determination of wage rate
and availability in the open labor market should be made through contact with the state
employment service or other applicable service. Finally, application of the principles set forth in
the Shadrick decision will result in the percentage of the employee’s loss of wage-earning
capacity.11
ANALYSIS
OWCP accepted that on December 17, 2001 appellant sustained a right shoulder sprain
and impingement syndrome of the right shoulder and approved right shoulder surgeries that were
performed on June 20, 2002 and January 22, 2004. Appellant received OWCP compensation for
periods of disability.
In March 2008 OWCP received a report from Dr. Sullivan, a Board-certified orthopedic
surgeon who served as an OWCP referral physician, indicating that appellant could perform
light-duty work on full-time basis. In a March 11, 2008 Form OWCP-5c, Dr. Sullivan stated that
appellant could work eight hours per day but restricted him from reaching more than two hours
per day, reaching above the shoulder for more than one hour and pushing, pulling or lifting more
than 25 pounds for more than four hours. She stated that these restrictions were permanent.
In June 2008 appellant was referred to an OWCP-sponsored vocational rehabilitation
program. Appellant’s vocational rehabilitation counselor determined that appellant was able to
perform the position of customer service representative and that state employment services
showed the position was available in sufficient numbers so as to make it reasonably available
within appellant’s commuting area.12 The position of customer service representative involved
talking with customers by telephone or in person and receiving orders for installation, turn-on,
9

See Jess D. Todd, 34 ECAB 798, 804 (1983).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.8(d) (December 1995).
11

See Dennis D. Owen, 44 ECAB 475, 479-80 (1993); Wilson L. Clow, Jr., 44 ECAB 157, 171-75 (1992);
Albert C. Shadrick, 5 ECAB 376 (1953).
12

Labor market surveys for the position were performed in September 2008 and September 2010. In an
October 14, 2008 report, Dr. Sullivan suggested that appellant might be able to reach more than two hours per day if
the reaching was below shoulder level and involved reaching towards his front (rather than to the side). Based on
this assumption, Dr. Sullivan indicated that appellant could work as a customer service representative. In a
November 12, 2008 report, Dr. Roberts, an attending Board-certified orthopedic surgeon, stated that appellant could
perform the customer service representative position.

5

discontinuance, or change in service. The position was considered sedentary in nature but the
physical requirements of the position included occasionally reaching, with the term occasionally
defined as 1/3 of an 8-hour workday. The physical duties also required occasional lifting of up
to 20 pounds and frequent lifting of up to 10 pounds.
The Board notes that OWCP properly relied on the opinion of the rehabilitation counselor
that appellant was vocationally capable of performing the position of customer service
representative.
The Board finds, however, that the medical evidence of record does not show that
appellant was capable of physically performing the constructed customer service representative
position around the time that his compensation was reduced in early 2011. Therefore, OWCP
did not meet its burden of proof to reduce appellant’s compensation effective February 12, 2011
based on its determination that the position of customer service representative represented his
wage-earning capacity.
The only medical reports that contain an opinion on appellant’s ability to work around the
time that his compensation was reduced in early 2011 are the October 21, 2010 reports of
Dr. McManus, an attending Board-certified occupational medicine physician. In an October 21,
2010 narrative report, Dr. McManus indicated that appellant had permanent work restrictions per
Dr. Sullivan and stated, “This provider agrees with Dr. Sullivan’s work restrictions and
permanent work restrictions rewritten at this time.”13 On October 21, 2010 he completed a Form
OWCP-5c in the same manner Dr. Sullivan did on March 11, 2008 thereby indicating that
appellant could work eight hours per day with restrictions from reaching more than two hours
per day, reaching above the shoulders for more than one hour or pushing, pulling or lifting more
than 25 pounds for more than four hours.
The Board notes that Dr. McManus clearly restricted appellant to reaching only two
hours during an eight-hour workday, but the job description of the customer service
representative position provides that appellant would be required to occasionally engage in
reaching, with the term occasionally defined as 1/3 of an 8-hour workday. Reaching for 1/3 of
an 8-hour workday means that appellant would have to engage in reaching for more than 2½
hours per 8-hour workday and this requirement would violate appellant’s work restrictions.
OWCP has not clearly established that appellant could physically perform the customer service
representative position which it used to determine his wage-earning capacity and reduce his
compensation in early 2011.14 The decision will be reversed.

13

Dr. McManus stated that physical examination of appellant’s right shoulder revealed a tender anterior humeral
head about the greater tuberosity and palpable crepitance with range of motion testing. Strength testing with
abduction, forward flexion and external rotation showed 4/5 strength. He diagnosed right shoulder strain with
impingement syndrome status post open acromioplasty and resection of distal clavicle with subsequent arthroscopic
procedure for rotator cuff tear.
14

The Board notes that the 2008 reports of Dr. Sullivan and Dr. Roberts, which indicate that appellant would be
able to work as a customer service representative, do not describe appellant’s physical condition and ability to work
around the time his compensation was reduced in early 2011.

6

CONCLUSION
The Board finds that OWCP did not meet its burden of proof to reduce appellant’s
compensation effective February 12, 2011 based on its determination that the position of
customer service representative represented his wage-earning capacity.
ORDER
IT IS HEREBY ORDERED THAT the February 17, 2011 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: November 17, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

